COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 IN RE: PUBLICACIONES E. IMPRESOS                §          No. 08-22-00099-CV
 DEL NORTE, S. DE R. L. DE C. V.,
 PUBLICACIONES PASO DEL NORTE,                   §      AN ORIGINAL PROCEEDING
 S. A. DE C. V., AND PASO DEL NORTE
 PUBLISHING INC.,                                §           IN MANDAMUS

                      Relators.                  §

                                            §
                                          ORDER

       The Court has considered Relators’ petition for writ of mandamus and is of the opinion

that the case should be set for submission with oral argument. A submission date has not yet

been determined.    The parties will be provided with advanced notice of the setting.    See

Tex.R.App.P. 39.8

       IT IS SO ORDERED this 9th day of September, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.